Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 05/03/2022.
In accordance with Applicant’s amendment, claims 1, 8, 15, and 22 are amended.  Claims 1-4, 6-11, 13-18, 20-25, and 27-28 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Applicant’s arguments with respect to the §101 and §103 rejections of claims 1-4, 6-11, 13-18, 20-25, and 27-28 have been considered, but are primarily raised in support of the amendments to independent claims 1/8/15/22 and are believed to be fully addressed via the updated §101 rejection and new ground of rejection set forth below under §102(a)(1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, 20-25, and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-4, 6-11, 13-18, 20-25, and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-4 and 6-7), system (claims 8-11 and 13-14), processor readable non-transitory storage media (claims 15-18 and 20-21), and network computer (claims 22-25 and 27-28) are directed to potentially eligible categories of subject matter (process, machine, article of manufacture and machine, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing personal behavior, relationship, or interaction, and that also fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, evaluation, judgment, or opinion) or with the aid of pen and paper.  The limitations reciting the abstract idea, as set forth in independent claim 1, are identified in bold text below, whereas the additional elements are presented in plain text:
instantiating a dynamic user management platform that enables (Although not part of the abstract idea, the instantiated dynamic user management platform is described in the Specification as capable of being embodied as a network computer such as a server, See Spec. at pg. 23, lines 14-17, which is addressed as an additional element in the Step 2A Prong Two and Step 2B analysis below) performance of one or more actions including:
Examiner’s Note:  The Examiner Notes that the phrase “one or more actions, including…” invokes a claim scope that requires only one of the subsequently listed actions to be performed, specifically any number of actions between one and all of the listed actions recited after the “including” term.  Thus, if any of the one actions would render a claim scope ineligible, the claim as a whole is ineligible. Nevertheless, each separate limitation is evaluated below, notwithstanding that a finding of ineligibility may be supported that any one of the claimed actions either recites a judicial exception or fails to satisfy Step 2A Prong Two or Step 2B.
providing a status value for an association between a user and the service provider when the user is non-compliant with one or more terms of the association (The “providing” step sets forth activity for managing personal behavior, relationship, or interaction between a user and service provider, and the “providing” can also be performed in the human mind (e.g., observation, evaluation, judgment, or opinion) or with the aid of pen and paper to provide the status value.  In addition, the “providing” step encompasses insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
classifying the user with one or more user models that are continuously trained with the status value and user information (The “classifying” step sets forth activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider, and the  “classifying” can also be performed in the human mind via, e.g., evaluation, judgment, or opinion);
employing machine learning to generate one or more result models that use classifiers to determine one or more treatment plans from one or more playbooks for the user from a plurality of treatment plans based on one or more of the classification of the user or expected results, wherein the one or more treatment plans are associated with one or more evaluation points (The “generate one or more result models…” step covers activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider, and the  “generate” can also be performed in the human mind, such as by human judgment, evaluation, or opinion);
generating response information associated with the user based on execution of the one or more treatment plans, wherein the user information is updated based on the response information (The “generating response information” step covers activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider, and the  “generating” can also be performed in the human mind, such as by human judgment, evaluation, or opinion);
during execution of the one or more treatment plans at each evaluation point, continuously training the one or more result models’ classifiers to classify one or more of the response information or the updated user information (The “during execution…employing” step covers activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider, and can also be performed in the human mind, such as by human judgment, evaluation, or opinion);
determining one or more fragments of the classified response information that are correlated with one or more user intentions or one or more compliance goals (The “determining” of one or more fragments step covers activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider, and can also be performed in the human mind, such as by human judgment, evaluation, or opinion);
determining one or more treatment actions based on the one or more correlated user intentions or the one or more compliance goals (The “determining” of one or more treatment actions step covers activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider, and can also be performed in the human mind, such as by human judgment, evaluation, or opinion);and
in response to non-compliance by the user with one or more conditions of a current treatment plan, performing further actions, including: determining one or more other treatment plans based on the classified updated user information; and executing the one or more other treatment plans to generate other response information associated with the user, wherein the user information associated with the user is further updated based on the other response information (The “determining” and “executing” of one or more other treatment plans in response to noncompliance covers activity for managing personal behavior/relationship/interaction because this activity directly relates to the user and the user’s association with a service provider and/or the non-compliance activity by the user, and can also be performed in the human mind, such as by human judgment, evaluation, or opinion); and
updating the status value to indicate one or more of an improvement or further reduction in compliance with the terms of the association based on completion or non-completion of at least one of the treatment plans or the other treatment plans (The “updating step sets forth activity for managing personal behavior/relationship/interaction because it directly relates to the user and the user’s association with a service provider and/or the user’s compliance related thereto, and can also be performed in the human mind, such as by human judgment, evaluation, or opinion.  The “updating” step also encompasses insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d); and
employing a global positioning systems (GPS) device to monitor geo-location information that is employed to modify a display to the user of the status value, treatment plan, or user information, wherein the geolocation information is employed to select a time zone, spoken language, financial currency, financial currency format, and calendar format for inclusion in a document, user interface, and a report that is used to display the one or more status value, treatment plan, and user information (The step to “monitor” geolocation information covers activity for managing personal behavior/relationship/interaction because it directly relates to the user and or status information related to user activity, and can also be performed in the human mind, such as by human judgment, evaluation, or opinion, or with the aid of pen and paper, i.e., via a document or report displaying the one or more status value, treatment plan, or user information).
Independent claims 8, 15, and 22 recite similar limitations as claim 1 and have been determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1/8/15/22 include a dynamic user management platform, one or more processors for executing instructions, machine learning, user interface, employing a global positioning systems (GPS) device, a memory for storing instructions, a processor-readable non-transitory storage media, and a network computer, and transceiver that communicates over the network.  The additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. The dynamic user management platform, one or more processors for executing instructions, a memory for storing instructions, a processor-readable non-transitory storage media, user interface, and a network computer, and transceiver that communicates over the network merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment (e.g., network computing environment), similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  The additional elements directed to machine learning and employing a global positioning systems (GPS) device are recited at a high level of generality and fails to impose meaningful limitation on the claim, such as by improving a computer or another technology  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1/8/15/22 include a dynamic user management platform, one or more processors for executing instructions, machine learning, user interface, employing a global positioning systems (GPS) device, a memory for storing instructions, a processor-readable non-transitory storage media, and a network computer, and transceiver that communicates over the network.  The additional elements have been evaluated, but fail to add significantly more to the claims. The dynamic user management platform, one or more processors for executing instructions, a memory for storing instructions, a processor-readable non-transitory storage media, user interface, network computer, and transceiver that communicates over the network amount to generic computing elements that serve to tie the abstract idea to a particular technological environment (network computing environment), similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Notably, Applicant’s Specification describes generic computing devices that may be used to implement the invention, which covers virtually any computing device under the sun (See, e.g., Spec. at pg. 9, last paragraph noting that “Computers that may operate as client computer 102 may include computers that typically connect using a wired or wireless communications medium such as personal computers,  multiprocessor systems, microprocessor-based or programmable electronic devices, network PCs, or the like. In some embodiments, client computers 102-105 may include virtually any portable  computer capable of connecting to another computer and receiving information such as, laptop computer 103, mobile computer 104, tablet computers 105, or the like. However, portable computers are not so limited and may also include other portable computers such as cellular telephones, display pagers, radio frequency (RF) devices, infrared (IR) devices, Personal Digital Assistants (PDAs), handheld computers, wearable computers, integrated devices combining one or more of the preceding computers, or the like”).  Accordingly, the generic computing elements are not sufficient to add significantly more to the claims.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  With respect to the step to “modify the display to the user,” this activity requires at most a display of a general purpose computer to display the output.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
With respect to the additional element directed to employing a global positioning systems (GPS) device, it is noted that employing a GPS device to monitor location information amounts to well-understood, routine, and conventional prior art activity, which fails to add significantly more to the claims.  See, e.g., Horstemeyer, US 2007/0052586 at paragraph [0091].  See also, Kawakami, US 2002/0120510 at paragraph [0051].
Lastly, with respect to the claim language for employing machine learning to generate the result model(s), when evaluated under Step 2B, the machine learning is recited at a high level of generality, and furthermore machine learning techniques, models, algorithms and the like are recognized as well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, describing the one or more models as machine learning models does not add significantly more to the claims
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent 2-4, 6-7, 9-11, 13-14, 16-18, 20-21, 23-25, and 27-28 recite the same abstract idea as recited in the independent claims, and have been found to recite further details that are part of the same abstract ideas recited in the independent claims and discussed above by reciting steps/details falling under the “Certain methods of organizing human activity” abstract idea grouping via limitations for managing personal behavior, relationship, or interaction, and that fall under the “Mental Processes” abstract idea grouping by reciting limitations that can be performed in the human mind (e.g., observation, evaluation, judgment, or opinion).  With respect to claims 4/11/18/25, the step for providing the message content to the user, wherein the message content is provided using one or more of text messages, mobile applications, email, web pages, automated voice calls, or interactive chat bots represent insignificant extra-solution output activity when evaluated under Step 2A Prong Two, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d), and when evaluate under Step 2B, Official Notice is taken that providing messages in the form of text messages, mobile applications, email, web pages automated voice calls, or interactive chat bots amounts to well-understood, routine, and conventional prior art activity, which is insufficient to add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18, 21-22, 24-25, and 28 are rejected under 35 U.S.C. §102(a)(1) as being anticipated Heroux (US Patent No. 8,296,244 (hereinafter “Heroux”).

Examiner’s Note regarding claim interpretation:
Independent claims 1/8/15/22 each recite the limitation of “instantiating a dynamic user management platform that enables performance of one or more actions, including:  [followed by a list of actions].”  The Examiner Notes that the phrase “one or more” covers a claim scope that requires only one of the listed actions to be performed, specifically any number of actions between one and all of the listed actions recited after the “including” term.  Although it may not have been Applicant’s intent to substantially broaden the claim scope via the new limitation of “instantiating a dynamic user management platform that enables performance of one or more actions, including…,” the plain meaning of the expression “one or more” mandates a claim scope that is met by any one of the listed actions following the “including” term such that, if a patent is issued on the claim, it would be infringed if any one of the listed actions were performed.  If Applicant intends for a broader (inclusive) scope, i.e., to require all of the actions recited in the claim to be performed, alternative phraseology may be presented in lieu of “one or more actions, including …,” such as “a plurality of actions, including …” or “the actions of ... .”  Because of the broadened claim scope relative to its previous version, the previous §103 rejection of claims 1/8/15/22 is withdrawn and a new ground of rejection under §102(a)(1) is applied to these claims, as set forth below.

Claims 1/8/15/22:  As per claim 1, Heroux teaches a method for managing user associations with a service provider, wherein one or more processors execute instructions to perform actions, comprising:
instantiating a dynamic user management platform that enables performance of one or more actions (col. 3, line 25 – col. 4, line 55:  transaction system 100 includes a host; System 100 includes an interactive Web based standards guidance system…may include a multiplicity of integrated components and at least one logical and/or relational database; Standards guidance system 125 generates questions from the SAQ, DSS and related guidance, and is written in plain language to link the compliance document with the merchants' business configuration), including:
	a.	providing a status value for an association between a user and the service provider when the user is non-compliant with one or more terms of the association (col. 5, lines 50-58; ; col. 9, lines 4-5; col. 10, lines 1-7:   where the Survey Questions/Answers provide the status value for the host (service provider) and client (user) who is non-compliant; Website interface element includes an administrative module that provides a secure method for hosts to create user accounts for their end-user/merchant customers by either individual account or batch upload. It includes a risk analysis and reporting module that is a system of report screens, printable data and download files that shows vulnerabilities, merchant compliance status and incorporates drill down techniques to narrow the search for problems by comparative severity level).

Examiner’s Note:  Because Heroux teaches the “providing” step, Heroux anticipates the claim by teaching one of the “one or more” actions required by the claim.  Nevertheless, although not required to support the §102(a)(1) rejection, the Examiner notes that Heroux also teaches a number of the alternatively listed actions recited after the “providing” step, including:
generating response information associated with the user based on execution of the one or more treatment plans, wherein the user information is updated based on the response information (Fig. 7, step 718 with c. 8, ll. 44-47);
during execution of the one or more treatment plans at each evaluation point, continuously training the one or more result models’ classifiers to classify one or more of the response information or the updated user information models (c. 10, ll. 57-59, categories from red to green);
determining one or more fragments of the classified response information that are correlated with one or more user intentions or one or more compliance goals (Fig. 6, Step 620, “No”, with Fig. 7, step 701, “Non-compliant survey Question”, and c. 8, ll. 19-20, where a “No” response is a fragment correlated to compliance);
determining one or more treatment actions based on the one or more correlated user intentions or the one or more compliance goals (Fig. 7, step 718 with c. 8, ll. 44-47); and
in response to non-compliance by the user with one or more conditions of a current treatment plan, performing further actions, including: determining one or more other treatment plans based on the classified updated user information (Fig. 7, step 720, No); executing the one or more other treatment plans to generate other response information associated with the user, wherein the user information associated with the user is further updated based on the other response information (Fig. 7, step 720 No followed by steps 710-718)); 
updating the status value to indicate one or more of an improvement or further reduction in compliance with the terms of the association based on completion or non-completion of at least one of the treatment plans or the other treatment plans (Fig. 7, Steps 725-735 with c. 8, ll. 48-52). 

Claim 8:  Heroux teaches a system for managing user associations with a service provider, comprising: a memory for storing instructions; and one or more processors that execute the instructions to enable performance of actions, including (Heroux at Fig. 1 and claim 1) the steps of claim 1.  The remainder of claim 8 substantially repeats the subject matter of claim 1 above.  The remainder of claim 8 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.

Claim 15: Heroux teaches a processor readable non-transitory storage media that includes instructions for managing user associations with a service provider, wherein execution of the instructions by one or more processors enables performance of actions (Heroux at Fig. 1 and claim 7), comprising the steps of claim 1.  The remainder of claim 15 substantially repeats the subject matter of claim 1 above. The remainder of claim 15 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.

Claim 22: Heroux teaches a network computer for managing user associations with a service provider over a network between two or more computers, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that enables performance of actions (Heroux at Figs. 1, 3, and claim 1), including the steps of claim 1.  The remainder of claim 22 substantially repeats the subject matter of claim 1 above. The remainder of claim 22 is therefore rejected using the same art and rationale as applied in the rejection of claim 1.

Claims 3/10/17/24:  As per claim 3, Heroux teaches the method of Claim 1, further comprising:
	a.	providing one or more playbooks associated with the one or more treatment plans, wherein each playbook is associated with one or more playbook user models (c. 10, ll. 8-52, where the combined numbered items for each vulnerability level/color comprise the playbooks and vulnerability levels/colors are the playbook user models);
	b.	employing the one or more playbook user models associated with the one or more playbooks to classify the user based on the user information (c. 10, ll. 8-52, where the vulnerability levels/colors classify the users as ono-compliant);
	c.	associating a playbook with the user based on the classification that is based on the one or more playbook user models associated with the one or more playbooks (col. 10, lines 1-7, where the Survey Questions/Answers associate the playbook with the user based on the classification); and
	d.	determining the one or more treatment plans based on the associated playbook (c. 10, ll. 8-52, where the individual numbered items comprise the tasks (treatment plans) based on the associated playbook necessary for compliance with each vulnerability level).

Claims 10, 17 and 24 recite similar limitations to claim 3 above.  Claims 10, 17 and 24 are therefore rejected using the same art and rationale as applied in the rejection of claim 3.

Claims 4/11/18/25:  As pe4 claim 4, Heroux teaches the method of Claim 1, wherein executing the one or more treatment plans, further comprises: 
	a.	determining one or more requested actions for the one or more treatment plans that are completed by the user (Fig. 7, step 715 with c. 8, ll. 44-47);
	b.	classifying and interpreting textual response information communicated by the user (Fig. 8, Steps 825 and 830, where “no” is the textual response and the security threat levels are the interpreted classifications and Fig. 11 with c. 9, ll. 51-65); 
	c.	employing the classified and interpreted response information and the one or more user completed actions for the one or more treatment plans to generate message content (Fig. 12 with c. 10, ll. 45-48); and 
	d.	providing the message content to the user, wherein the message content is provided using one or more of text messages, mobile applications, email, web pages, automated voice calls, or interactive chat bots (Fig. 12, Steps 1210 and 1220, “client download”, with c. 10, ll. 48-67). 

Claims 11, 18 and 25 recite similar limitations to claim 4 above. Claims 11, 18 and 25 are therefore rejected using the same art and rationale as applied in the rejection of claim 4.

Claims 7/14/21/28:  As per claim 7, Heroux teaches the method of Claim 1, further comprising: modifying the one or more treatment plans based on the response information, wherein the modifications include one or more of extending deadlines, shortening deadlines, increasing a rate of performing one or more treatment actions, modifying the one or more evaluation points, jumping to another treatment plan, terminating a treatment plan, or restarting a treatment plan (claim 5, “a deadline for each corrective action task may be extended by request of the user).
Claims 14, 21 and 28 recite similar limitations to claim 7 above. Claims 14, 21 and 28 are therefore rejected using the same art and rationale as applied in the rejection of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  2, 9, 16, and 23 are rejected under 35 U.S.C. 103 as unpatentable over Heroux (US Patent No. 8,296,244 (hereinafter “Heroux’), as applied to claims 1, 8, 15, and 22 above, and further in view of Admitted prior art (as a result of unchallenged Official Notice as noted in the Final Rejection mailed 5/11/2021).

Claims 2/9/16/23:  As per claim 2, Heroux does not teach the limitations of claim 2.
	However, it has been admitted as prior art (as a result of unchallenged Official Notice) that that randomly selecting one or more experimental treatment plans that are separate from the plurality of treatment plans, substituting the one or more treatment plans with the one or more experimental treatment plans, comparing outcomes by the user associated with the one or more experimental treatment plans to outcomes by one or more other users associated with the plurality of treatment plans; and including the one or more experimental treatment plans in the plurality of treatment plans when the user complies with the one or more experimental treatment plans was old and well known in the art before the effective filing date of the invention.  For instance, this is the procedure used in most trials of new medical treatments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine selecting one or more experimental treatment plans that are separate from the plurality of treatment plans, substituting the one or more treatment plans with the one or more experimental treatment plans, comparing outcomes by the user associated with the one or more experimental treatment plans to outcomes by one or more other users associated with the plurality of treatment plans; and including the one or more experimental treatment plans in the plurality of treatment plans when the user complies with the one or more experimental treatment plans was old and well known in the art before the effective filing date of the invention with the compliance determination of Heroux since this well attested method provides an effective means of determining new and more effective treatments.
Claims 9, 16 and 23 recite similar limitations to claim 2 above.  Claims 9, 16 and 23 are therefore rejected using the same art and rationale as applied in the rejection of claim 2.

Claims  6, 13, 20, and 27 are rejected under 35 U.S.C. 103 as unpatentable over Heroux (US Patent No. 8,296,244 (hereinafter “Heroux’).

Claims 6/13/20/27:  As per claim 6, Heroux teaches the method of Claim 1, further comprising:
	a.	monitoring the user information to determine one or more metrics for a plurality of users of a service provider (c. 7, ll. 10-14, teaching the method applied to a plurality of users; c. 8, ll. 47-47, “The process then determines if all tasks are complete at step 720”, where the determining is a monitoring step and “all tasks” is the metric).
	While Heroux does not specifically teach (b) determining one or more users of the plurality of users that are non-compliant with the one or more terms of the association with the service provider based on the one or more metrics exceeding a threshold value, Heroux does teach determining one or more users of the plurality of users that are compliant with the one or more terms of the association with the service provider based on the one or more metrics meeting a threshold value (c. 8, ll. 48-50), whereas it is noted that determining non-compliance is, as a matter of common sense, an obvious variant of determining compliance as well as a corollary of not determining compliance..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention to determine one or more users of the plurality of users that are non-compliant with the one or more terms of the association with the service provider based on the one or more metrics exceeding a threshold value since determining non-compliance based on maximum threshold is merely the complement of determining compliance based on minimum threshold and since “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Claims 13, 20 and 27 recite similar limitations to claim 6 above. Claims 13, 20 and 27 are therefore rejected using the same art and rationale as applied in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Datta et al. (US 2014/0358611):  discloses an organizational task management software system, including features for monitoring completion status of user tasks via a graphical user interface (at last paragraph 45 and Figs. 4-11):
Dibner-Dunlap et al. (US 2019/0378207):  discloses a financial health tool, including features for tracking a user’s locations and activities (paragraph 35), and updating a user’s calendar as new transactions occur (paragraph 54).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/22/2022